DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1 - 3, 5 - 7, 9 – 11, 14 – 17, 20 – 22, and 24 – 28 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 01/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn. Claims 6 and 7, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 14, second paragraph, filed 05/02/2022, with respect to claims 1, 10, 15, and 21 have been fully considered and are persuasive.  The rejection of claims 1, 10, 15, and 21 has been withdrawn. 

Allowable Subject Matter

Claims 1 - 3, 5 - 7, 9 – 11, 14 – 17, 20 – 22, and 24 - 28 allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 05/02/2022)

With respect to claim 1 the prior art discloses A pixel, comprising: 
an array of a plurality of photodiodes, the array of photodiodes which includes a plurality of rows of photodiodes and a plurality of columns of photodiodes, the plurality of photodiodes which includes a set of first photodiodes that has a first surface area and at least one second photodiode that has a second surface area that is smaller than the first surface area, wherein the first surface area of the set of first photodiodes is arranged symmetrically around the second surface area of the at least one second photodiode along at least a first axis of symmetry and a second axis of symmetry; 
a floating diffusion node selectively coupled to receive image charge from the first set of photodiodes or the at least one second photodiode; 
output circuitry that is electrically coupled to the floating diffusion node; 
a switch that is selectively, operably closed to electrically couple the floating diffusion node to the at least one second photodiode; 
one or more dual floating diffusion (DFD) switches to electrically couple the set of first photodiodes to low conversion gain circuitry, wherein the pixel is in a high conversion gain state when the one or more DFD switches are open, wherein the pixel is in a low conversion gain state when the one or more DFD switches are closed, and wherein the low conversion gain circuitry is coupled between the set of first photodiodes and the floating diffusion node.

However, the prior art does not teach or fairly suggest and a lateral overflow integration capacitor coupled between the at least one second photodiode and the floating diffusion node.

With respect to claim 10 the prior art discloses A method for generating an output signal based on light incident on a pixel in which the pixel is comprised of an array of a plurality of photodiodes, the method comprising: 
receiving, at an output circuitry and from a floating diffusion node, image charge photogenerated by each of first photodiodes included in a set of first photodiodes of the array of the plurality of photodiodes, the array of photodiodes which includes a plurality of rows of photodiodes and a plurality of columns of photodiodes, the plurality of photodiodes which includes the set of first photodiodes that has a first surface area, the plurality of photodiodes which includes at least one second photodiode that has a second surface area that is smaller than the first surface area, wherein the first surface area of the first set of photodiodes is arranged symmetrically around the second surface area of the at least one second photodiode along at least a first axis of symmetry and a second axis of symmetry, wherein said each of the first photodiodes in the set of first photodiodes is electrically coupled to the output circuitry; 
selectively closing an electrical switch to electrically couple the at least one second photodiode with the output circuitry, and when the electrical switch is selectively closed, receiving, at the output circuitry and from the floating diffusion node, image charge photogenerated by the at least one second photodiode; 
selectively closing one or more dual floating diffusion (DFD) switches to electrically couple the set of first photodiodes to low conversion gain circuitry, wherein the pixel is in a high conversion gain state when the one or more DFD switches are open and wherein the pixel is in a low conversion gain state when the one or more DFD switches are closed, and wherein the low conversion gain circuitry is coupled between the set of first photodiodes and the floating diffusion node; 
and generating the output signal based upon the image charge received at the output circuitry.

However, the prior art does not teach or fairly suggest collecting at least some of the image charge photogenerated by light incident on the at least one second photodiode using a lateral overflow integration capacitor coupled between the at least one second photodiode and the floating diffusion node.

With respect to claim 15 the prior art discloses A high dynamic range imaging system, comprising: 
an array of pixels, wherein each pixel in the array of pixels includes: 
an array of a plurality of photodiodes, the array of photodiodes which includes a plurality of rows of photodiodes and a plurality of columns of photodiodes, the plurality of photodiodes which includes a set of first photodiodes that has a first surface area and at least one second photodiode that has a second surface area that is smaller than the first surface area, wherein the first surface area of the first set of photodiodes is arranged symmetrically around the second surface area of the at least one second photodiode along at least a first axis of symmetry and a second axis of symmetry; 
a floating diffusion node selectively coupled to receive image charge from the first set of photodiodes or the at least one second photodiode; 
output circuitry that is electrically coupled to the floating diffusion node; 
a switch that is selectively, operably closed to electrically couple the floating diffusion node to the at least one second photodiode; 
one or more dual floating diffusion (DFD) switches to electrically couple the set of first photodiodes to low conversion gain circuitry, wherein the pixel is in a high conversion gain state when the one or more DFD switches are open, wherein the pixel is in a low conversion gain state when the one or more DFD switches are closed, and wherein the low conversion gain circuitry is coupled between the set of first photodiodes and the floating diffusion node; 
control circuitry which is electrically coupled to the array of pixels to control operation of the array of pixels; 
and readout circuitry which is electrically coupled to the array of pixels to receive output signals from the array of pixels, the readout circuitry which converts the received output signals to image data.

However, the prior art does not teach or fairly suggest and a lateral overflow integration capacitor coupled between the at least one second photodiode and the floating diffusion node.

With respect to claim 21 the prior art discloses A method for generating an output signal based on light incident on a pixel in which the pixel is comprised of an array of a plurality of photodiodes, the method comprising: 
generating image charge photogenerated by each of first photodiodes included in a set of first photodiodes of the array of the plurality of photodiodes, the array of photodiodes which includes a plurality of rows of photodiodes and a plurality of columns of photodiodes, the plurality of photodiodes which includes the set of first photodiodes that has a first surface area; 
generating image charge photogenerated by at least one second photodiode that is included within the plurality of photodiodes, the at least one second photodiode which has a second surface area that is smaller than the first surface area, wherein the first surface area of the first set of photodiodes is arranged symmetrically around the second surface area of the at least one second photodiode along at least a first axis of symmetry and a second axis of symmetry; 
selectively closing one or more dual floating diffusion (DFD) switches to electrically couple the set of first photodiodes to low conversion gain circuitry, wherein the pixel is in a high conversion gain state when the one or more DFD switches are open and wherein the pixel is in a low conversion gain state when the one or more DFD switches are closed, wherein the low conversion gain circuitry is coupled between the set of first photodiodes and the floating diffusion node; 
and receiving the image charge from at least one of the set of first photodiodes and the at least one second photodiode at the output circuitry; 
and generating the output signal based upon the image charge received at the output circuitry.

However, the prior art does not teach or fairly suggest collecting at least some of the image charge photogenerated by light incident on the at least one second photodiode using a lateral overflow integration capacitor coupled between the at least one second photodiode and the floating diffusion node.

Dependent claims 2,  3, 5 - 7, 9, 11, 14, 16, 17, 20, 22, and 24 – 28 are allowable for at least the reason that they depend on allowable independent claims 1, 10, 15, and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696